 1   Donald W. Ullrich, Jr. (State Bar No.118701)
     d/b/a Ullrich Law Firm
 2   P. O. Box 160007
     3574 D Street
 3   Sacramento, CA 95816
     Telephone: (916) 441-4554
 4   Facsimile: (916) 441-5465
     Cell Phone: (916) 425-1061
 5   E-mail: ullrichlawfirm@att.net
 6   Attorney for Plaintiff
     Dwain L. Kirkland
 7

 8

 9
                                   UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11

12                                                 Case No. 2:20-cv-00663-KJM-JDP
     DWAIN L. KIRKLAND,
13                                                 JOINT STIPULATION AND ORDER FOR
                              Plaintiff,           DISMISSAL WITH PREJUDICE UNDER
14                                                 FED R CIV P 41(a)(1)(A)(ii)
             vs.
15                                                 COMPLAINT FILED: MARCH 28, 2020
16   DOUGLAS KAPLAN,                               FIRST AMENDED COMPLAINT FILED: JUNE
                                                   26, 2020
17                            Defendant.
                                                   TRIAL DATE: NOT SET
18
                                                   SETTLEMENT CONFERENCE: MARCH 3,
19                                                 2021
20
        Plaintiff DWAIN L. KIRKLAND and Defendant DOUGLAS KAPLAN (the “parties”) by and
21
     through respective attorneys of record, DONALD W. ULLRICH, JR., for Plaintiff, and GARY S.
22
     SPITZER for Defendant stipulate as follows:
23
        1. The parties fully and finally settled the above-entitled case at the settlement conference of
24
     March 3, 2021, which settlement was read into the record and agreed to by the parties;
25
        2. A formal document entitled CONFIDENTIAL SETTLEMENT AGREEMENT AND
26
     RELEASE was thereafter prepared as a subsequent written memorialization of the March 3,
27
     20201, settlement and signed by the parties, the terms and conditions of which are incorporated
28                                          1
     JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE UNDER FED R CIV P
     41(a)(1)(A)(ii)
 1   into this stipulation by reference and made a part hereof;

 2      3. Therefore, the parties have agreed that the entire action be dismissed with prejudice under

 3   authority of Federal Rule of Civil Procedure, Rule 41(a)(1)(A)(ii); and

 4      4. That each party is to bear their own costs and attorney’s fees.

 5   IT IS SO STIPULATED AND AGREED.

 6

 7   Dated:                                  ULLRICH LAW FIRM
 8

 9

10                                           By ____________________________________
                                                DONALD W. ULLRICH, JR.
11                                              Attorney for PLAINTIFF
12   Dated:                                  CRUSER, MITCHELL, NOVITZ, SANCHEZ, GASTON
                                             & ZIMET, LLP
13

14

15                                           By ____________________________________
                                                GARY S. SPITZER
16                                              Attorney for DEFENDANT
17

18                                                 ORDER
19      The stipulation is approved. The entire action is hereby dismissed with prejudice with each
20   party bearing their own costs and attorney’s fees.
21   DATED: May 12, 2021.
22

23

24

25

26

27

28                                          2
     JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE UNDER FED R CIV P
     41(a)(1)(A)(ii)
